 

 

Case 15-50766-K.]C Doc 60 Filed 10/15/18 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

In re:
W.R. GRACE & CO., et al.,

Reorganized Debtors.

)

)
)Bankruptcy Case No. 01-01 139 (KG)

)
)Do¢kerN<>. 32999) 3 501»¢)

 

Continental Casualty Company, et al.,
Plaintiffs,
V.
Jeremy B. Carr, et al.,

Defendants.

Adv. Pro No. 15-50766 (KJC)
b I ',~ 54

 

Barbara Hunt, Personal Representative
for the Estate of Robert J. Hunt, deceased
and Sue C. O’Neill,

Plaintiffs,
v.
Maryland Casualty Company,

Defendant.

Adv. Pro. No. 18-50402 (KJC)
L,I_ I,SJ 14

VV\_/\_/v\_/\_/VW`/ _/\/\/V\_/\_/~_/\_/\_/\./\_/\-/

 

PROPOSED SCHEDULING ORDER PURSUANT TO L.R. 7016-1(b)

The Court, having considered the Status Report filed by the Plaintiffs advising the Court

that the Plaintiffs and the Defendants have agreed on a proposed briefing schedule, and the Court

having considered the positions of the parties, and good cause having been shown;

IT ls On this lb““

()RDERED THAT:

{BAV103373453\/1}

‘Of october 2018,

 

 

Case 15-50766-K.]C Doc 60 Filed 10/15/18 Page 2 of 2

l. Continental Casualty Company and Transportation Insurance Company
(collectively, CNA) and Maryland Casualty Company (MCC) will file and serve opening
memoranda addressing the two questions raised by the Third Circuit’s remand decision on or
before December 7, 2018.

2. The Defendants are to file and serve an opposition memorandum on or before
January 21, 2019. At that time, the Defendants may also move for certification of one or more
issues to the Montana Supreme Court.

3. CNA and MCC Will file and serve reply memoranda on the remand issues and
opposition memoranda as to any motion for certification by the Defendants Within thirty (30)
days after electronic service of the Defendants’ opposition memorandum and/or motion for
certification

4. The Defendants Will file and serve a reply memorandum relating only to the
motion f`or certification within thirty (30) days after electronic service of the CNA/MCC
memoranda opposing certification.

5. All dates set forth herein are established With the assistance and knowledge of the
Parties. The Parties may agree by stipulation entered in the docket to extend any of the deadlines
set forth above.

6. The Court Will set the matter for oral argument after briefing is completed

KEV J. CAU
U.S. nkruth udge

{BAY:03373453V1} 5\

